Citation Nr: 0825364	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) evaluated as 30 percent 
disabling prior to April 7, 2006, and 50 percent disabling 
since April 7, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas which granted service connection for PTSD and 
assigned an initial rating of 30 percent, effective from 
February 28, 2005. 

In August 2007, the veteran was afforded a videoconference 
Board hearing at the North Little Rock RO.  A transcript of 
the testimony offered at this hearing has been associated 
with the record.  This matter was last before the Board in 
February 2008, when it was remanded for further development.  
That development has been completed and the matter is now 
ready for appellate consideration.   

In an April 2008 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 50 percent, effective 
April 7, 2006.  Because the maximum benefit was not granted, 
the issue of entitlement to a higher evaluation remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2008, the veteran submitted an application for 
Increased Compensation Based on Unemployability.  That issue 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to April 7, 2006, the veteran's PTSD was not 
manifested by occupational and social impairment with reduced 
reliability and productivity.

2.  Since October 17, 2006, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment has not been shown. 


CONCLUSIONS OF LAW

1.  Prior to April 7, 2006, an evaluation in excess of 30 
percent for the veteran's service-connected PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  From October 17, 2006, an evaluation of 70 percent, but 
no greater, is warranted for the veteran's service-connected 
PTSD.  38 U.S.C.A. § 1155 (West 2002); 38C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The 
appellant has not pleaded any prejudice; thus that burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of February 28, 2005, the date of his claim, 
and an initial 30 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating as shown by the statements 
and argument submitted by his representative.  Moreover, in 
March 2008 he was provided notice that addressed the rating 
criteria and effective date provisions that are pertinent to 
his claim and the claim was readjudicated in an April 2008 
supplemental statement of the case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the veteran's service medical records, 
assisted the veteran in obtaining evidence, provided the 
veteran examinations and afforded the veteran the opportunity 
to give testimony before the Board.  The Board notes that the 
veteran requested VA's assistance in obtaining records from 
the Jefferson Medical Center, but that a negative response 
was received in response to VA's request.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file, and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  

As provided by the VA Schedule for Rating Disabilities, a 30 
percent evaluation is provided for PTSD that results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

Factual Background

In September 2005 the veteran was seen at the VA medical 
center for a psychiatric examination.  At this time, he 
presented complaining of nightmares, flashbacks and vivid 
memories of his Vietnam service.  The veteran reported having 
been married and divorced and was then living with a woman.  
He was then unemployed and had been collecting disability 
payments since 1991.  He last worked as an equipment operator 
for a railroad.  Mental status examination showed that the 
veteran was alert.  His thoughts were logical and well-
connected, but his responses were somewhat concrete.  His 
mood was neutral and his descriptions of his symptoms were 
somewhat vague.  Insight appeared fair.  Judgment was not 
assessed.  It was noted that the veteran's primary complaints 
were nightmares and flashbacks.  Anxiety and depression were 
also noted.  An Axis I diagnosis was deferred, but rule out 
PTSD was noted, and the veteran was referred for further 
evaluation.

In October 2005 the veteran received a VA psychiatric 
evaluation, which resulted in a diagnosis of chronic PTSD.  
At the time, the veteran complained of intrusive memories, 
nightmares, flashbacks, avoidance behaviors, insomnia, anger 
management problems, hyper startle response and 
hypervigilance.  He reported episodic bouts of depression and 
past thoughts of suicide, but denied any suicidal attempts or 
any suicidal or homicidal ideations at the time.  Mental 
status examination showed that the veteran was alert and 
oriented times three.  He was cooperative during the 
interview.  Memory appeared to be intact in the immediate, 
recent and remote realms.  Thought process and content were 
unremarkable.  There were no overt signs of any psychotic 
process.  Speech was logical and goal directed.  Mood was 
neutral and affect was congruent to mood.  Motor behavior was 
unremarkable.  Insight and judgment appeared to be adequate 
for self-care at the time.  There was no current suicidal or 
homicidal ideation reported.  A GAF score of 51 was assigned.  

An April 2006 VA treatment note shows complaints of continued 
nightmares and flashbacks.  At the time the veteran was 
tearful.  He reported paranoid ideations and feeling nervous.  
He reported seeing shadows, which at times he thought were 
people walking around.  He reported being inclined to shoot 
these shadows.  He had a decreased energy level, but no loss 
of sexual desire or ability to enjoy things.  He was well 
groomed and cooperative.  His mood was neutral and affect was 
appropriate.  His speech was normal.  He paid good attention 
and showed good concentration.  He reported believing that 
people were watching him and that the police were looking for 
him.  He denied suicidal and homicidal ideations.  His 
insight was good and judgment was intact.  

In October 2006 the veteran was admitted to the VA medical 
center for treatment of his PTSD.  At the time, the veteran 
reported problems with depression, anxiety and anger, as well 
as suicidal ideations.  He was admitted with a GAF score of 
41 and discharged with a GAF score of 46.  

Of record is a November 2006 follow-up note from the VA 
medical center.  At this time, the veteran reported little 
change in his symptoms and still remained anxious, tense and 
angry.  He reported frequently arguing with his wife.  He 
reported continuing problems with nightmares and suicidal 
ideations.  It was noted that the veteran was living with his 
girlfriend, but was fairly isolated. 

In January 2007, the veteran was once again seen at the VA 
medical center in relation to his PTSD.  His general 
appearance was neat and clean.  His mood was depressed and 
affect congruent.  His thought form, progression and content 
were within normal limits.  The veteran admitted to suicidal 
thoughts at times.  His cognitive function was average.  He 
was assigned a GAF score of 45.  

A February 2007 VA treatment note shows continued complaints 
of intrusive memories, nightmares, anxiety, depression and 
irritability.  At this time, the veteran denied suicide 
intent but acknowledged thinking about "giving up."  At 
this time, there was no change in his social status.  Mental 
status examination showed a euthymic mood and appropriate-
full range affect.  Thought form, progression and content 
were coherent.  There were no homicidal or suicidal thoughts.  
There was no psychosis and cognitive function was intact.  
The diagnosis was anxiety, depression secondary to PTSD and 
back pain and limitations and the examiner assigned a GAF 
score of 65.

An August 2007 VA treatment note relates to follow up for the 
veteran's past hospitalization for suicidal ideations.  At 
the time, the veteran did not believe that there had been any 
improvement in vigilance, anxiety, irritability or mood.  He 
admitted to thoughts of suicide.  He reported trouble 
sleeping and nightmares, as well as some hallucinations when 
awakening.  He also reported seeing shadows during the day, 
which he knew were not real.  Mental status examination 
showed a euthymic mood with appropriate affect.  Though form, 
progression and content were coherent.  He had no current 
thoughts to harm himself, but it was noted that he had in the 
past.  There was no psychosis and cognitive function was 
intact.  The diagnosis was anxiety, depression secondary to 
pain, PTSD.  A GAF score of 63 was assigned.  

In March 2008, pursuant to the Board's remand, the veteran 
was afforded a VA psychiatric examination.  At the time, the 
veteran reported similar symptomatology as outlined above.  
He also noted that he had been jailed a few times for 
aggression and fighting.  He reported problems with 
concentration and memory.  The examiner noted that the 
veteran had last worked in 1991 for a railroad and stopped 
working following a workplace injury to his back.  

At the time of the examination, the veteran was living with 
his girlfriend and reported arguing with her on occasion due 
to his alcohol use.  The veteran occupied himself by watching 
TV, fishing and hunting squirrels.  He reported preferring to 
be alone in the woods or on the lake.  He went to church on a 
regular basis as well as the VFW.  He reported having 
acquaintances, but no real friends.  

Mental status examination showed that the veteran had clear 
speech and was good at expressing himself.  His affect was 
sad and his overall mood seemed anxious and depressed.  
Orientation was appropriate and thinking was spontaneous, 
logical and productive.  Thought content was notable for 
preoccupation with experiences in Vietnam and suicidal 
ideation, but the veteran denied current intent.  The veteran 
was distractible, but his reasoning skills indicated the 
capacity for abstract thinking.  Intellectual functioning was 
in the average range.  Judgment was poor, with anger leading 
him to confront people and shoot animals.  The examiner noted 
that the veteran's PTSD was manifested by intrusive memories, 
nightmares, diminished interest in normal activities, 
detachment from others, restricted affect, sleep disturbance, 
anger outbursts, concentration problems, hypervigilance and a 
misguided attempt to control his PTSD symptoms.  The examiner 
remarked hat the current intensity was severe and seemed to 
have worsened since 1991.  The veteran was found to have 
severe impairment in his social relationships, marital 
functioning, judgment, mood and range of activities.  His 
PTSD affected his ability to work by severely impairing his 
concentration, thinking speed, social comfort, cooperation 
and warmth with others, frustration tolerance, mood stability 
and ability to resolve conflicts.  It was felt that he likely 
would not be able to be reliable or persevere in a job 
situation.  The examiner assigned a GAF score of 45 and 
specifically noted it was due to PTSD because of deficiencies 
in most areas as indicated by suicidal ideation, low social 
tolerance, near-continuous depression and anger, and 
inability to establish and maintain relationships and lack of 
supportive friendships. 

Analysis

In the January 2006 rating decision, the RO granted service 
connection and assigned a 30 percent rating, effective from 
February 28, 2005, the date of claim for service connection.  
In April 2008, the RO increased the rating to 50 percent, 
effective from April 7, 2006, the date of receipt of the 
veteran's Substantive Appeal.  

Prior to April 7, 2006, an evaluation in excess of 30 percent 
is not warranted.  The Board notes the October 2005 GAF score 
of 51, indicative of moderate symptoms, but does not find 
that the symptomatology exhibited at this time is indicative 
of more serious impairment in light of the actual symptoms 
experienced by the veteran.  See 38 C.F.R. § 4.126(a).  
Notably, the objective evidence, particularly, the September 
and October 2005 examination reports show that the main 
symptomatology associated with the veteran's PTSD were 
intrusive memories, nightmares, sleep disturbance, 
flashbacks, anger, hyper startle response, hypervigilance and 
episodic bouts of depression, which do not correlate with the 
symptomatology required for a 50 percent evaluation.  At the 
time he was living with his girlfriend and was unemployed due 
to a back disability, not his PTSD.  Thus, there appears to 
be little social impairment and any occupational impairment 
was due to the veteran's workplace injury.  For these reasons 
an evaluation of 50 percent is not warranted.

As noted, when the RO assigned a 50 percent rating that 
increased rating was made effective the date the veteran's 
Substantive Appeal was received, April 7, 2006.  Since 
October 17, 2006, the Board finds that a 70 percent, but no 
greater, evaluation is warranted.  Prior to the October 2006 
hospitalization, the criteria for a 70 percent were not 
approximated.  From October 2006, the evidence shows an 
increase in the severity of the veteran's PTSD.  There is 
evidence of hallucinations, paranoia and near-continuous 
depression and anxiety.  Moreover, in October 2006 the 
veteran was hospitalized for suicidal ideations and has 
apparently continued having such thoughts since that time.  
He has also exhibited impaired impulse control as shown by 
his anger outbursts, as well as concentration problems.  In 
March 2008, the VA examiner found severe impairment in social 
and occupational functioning due to PTSD, with deficiencies 
in most areas as indicated by, among other things, suicidal 
ideation.  It thus appears that the prior GAF scores in the 
60s were sustained.  An evaluation of 100 percent is not 
warranted because there is no evidence of total social and 
occupational impairment.  For example, there is no evidence 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives; own occupation, or own name.  The veteran 
has a relationship with a girlfriend and was unemployed du to 
a work-related back injury, not the service-connected PTSD.  

ORDER

Entitlement to an increased evaluation for PTSD, evaluated as 
30 percent disabling prior to April 7, 2006, is denied. 

Entitlement to an evaluation of 70 percent, but no greater, 
since October 17, 2006, is granted for the veteran's service-
connected PTSD, subject to the laws and regulations governing 
the award of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


